     8:18-cr-00021-RFR-MDN Doc # 96 Filed: 08/23/21 Page 1 of 7 - Page ID # 241




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                       Plaintiff,                                 8:18CR21

         v.
                                                              MEMORANDUM
 GERARDO HERNANDEZ,                                            AND ORDER

                       Defendant.


        This matter is before the Court on Gerardo Hernandez’s (“Hernandez”) Motion to
Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody under 28 U.S.C.
§ 2255 (Filing No. 79). For the reasons stated below, the motion is denied and no certificate
of appealability shall issue.

I.      BACKGROUND
        On May 9, 2019, Hernandez pleaded guilty to Count I of the Indictment (Filing
No. 1), charging him with conspiracy to distribute 50 grams or more of methamphetamine
(actual), in violation of 21 U.S.C. section 846. There was no plea agreement. At
Hernadez’s change of plea hearing, the government set out the factual basis as follows:

        Beginning on or around July of 2017 through November of 2017, Omaha
        Police Department Narcotics utilized a confidential informant who
        purchased 102 grams during four different deals with the defendant. All
        these transactions took place at his residence.

               On November 21st, law enforcement did a search warrant where they
        seized 230 grams of methamphetamine and a .45-caliber handgun.

Hernandez’s counsel at that time, Adam Sipple (“Sipple”), objected to the firearm seizure
being part of the factual basis, noting the government was planning to dismiss Count II of
the Indictment, which charged Hernandez with being a felon in possession of a firearm in
violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), at sentencing. The government agreed
      8:18-cr-00021-RFR-MDN Doc # 96 Filed: 08/23/21 Page 2 of 7 - Page ID # 242




the reference to the firearm did not need to be in the factual basis. The Court found
Hernandez’s guilty plea to be knowing and voluntary.

         Hernandez’s Presentence Investigation Report (“PSR”) attributed 300.45 grams of
actual methamphetamine to him, which placed him at a base offense level of 32. The PSR
also noted that a .45 caliber handgun was found during the execution of a search warrant
of his home and was in close proximity to methamphetamine, resulting in a two-level
increase (“firearm enhancement”). Hernandez was also given a three-level reduction for
acceptance of responsibility. With a total offense level of 31 and a criminal history
category of III, Hernandez faced an advisory United States Sentencing Guidelines
(“Guidelines”) range of incarceration of 135 to 168 months. His drug charge also carried
a statutory mandatory minimum of 10 years imprisonment.

         Sipple objected to the firearm enhancement, arguing there was “insufficient
evidence Hernandez was in either actual or constructive possession of a firearm” because
multiple people lived in the home where it was found. Overruling Sipple’s objection at
sentencing, the Court sentenced Hernandez to 135 months imprisonment followed by 5
years of supervised release.

         Hernandez did not appeal, but he did file a timely § 2255 motion alleging three
grounds of ineffective assistance of counsel. He claims his attorney was ineffective
because he (1) did not challenge the charged drug quantity, (2) did not sufficiently
challenge the presence of a weapon or file an appeal on that issue, and (3) “would not file
an appeal on any matters [Hernandez] requested.” The Court held an evidentiary hearing
on these issues on July 15, 2021.




II.      DISCUSSION


                                            2
  8:18-cr-00021-RFR-MDN Doc # 96 Filed: 08/23/21 Page 3 of 7 - Page ID # 243




      A.     Standard of Review
      Section 2255(a) allows a prisoner in custody pursuant to a sentence imposed by a
federal judge to move to vacate, set aside, or correct his sentence if the sentence was
imposed “in violation of the Constitution or the laws of the United States.” The Sixth
Amendment guarantees a criminal defendant the right to effective assistance of counsel at
all critical stages of a criminal proceeding, including plea negotiations, sentencing, and
appeal. See U.S. Const. amend. VI; Lee v. United States, 582 U.S. ___, ___, 137 S. Ct.
1958, 1964 (2017). To establish ineffective assistance of counsel, a prisoner must show
counsel’s representation was both deficient and prejudicial. Strickland v. Washington, 466
U.S. 668, 687-88 (1984).      In other words, the prisoner must show his “counsel’s
representation fell below an objective standard of reasonableness” and “there is a
reasonable probability that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different. Id. at 688, 694.

      But “a defendant ‘faces a heavy burden’ to establish ineffective assistance of
counsel pursuant to section 2255.” Deroo v. United States, 223 F.3d 919, 925 (8th Cir.
2000) (quoting United States v. Apfel, 97 F.3d 1074, 1076 (8th Cir. 1996)). He must
overcome “a strong presumption that [his] counsel’s conduct falls within the wide range of
reasonable professional assistance” and could be considered sound strategy. Strickland,
466 U.S. at 689.

      B.     Challenge to the Charged Drug Quantity
      Hernandez contends Sipple was ineffective for failing to challenge the drug quantity
attributed to him in the PSR. The PSR determined Hernandez was responsible for a total
of 300.45 grams of actual methamphetamine, obtained from multiple controlled buys by a
confidential informant and from the methamphetamine seized from his home. Sipple
testified he did not challenge the quantity based upon the evidence he received showing
Hernandez carrying a large amount of methamphetamine and the applicable Guidelines
range. Sipple explained that under U.S.S.G. § 2D1.1(a)(5)(c)(4), Hernandez would face
the same sentence of imprisonment if he were attributed “at least 150 grams of actual but
                                            3
  8:18-cr-00021-RFR-MDN Doc # 96 Filed: 08/23/21 Page 4 of 7 - Page ID # 244




less than 500 grams of actual methamphetamine.” Sipple saw “no plausible argument that
less than 150 grams of actual methamphetamine should be attributed to Defendant.”
Sipple’s decision not to object to this calculation was well within his “exercise of
reasonable professional judgment,” Strickland, 466 U.S. at 690, as he believed it to be a
meritless objection. See United States v. Rice, 449 F.3d 887, 897 (8th Cir. 2006) (“Strategic
choices made after thorough investigation of law and facts relevant to plausible options are
virtually unchallengeable.” (quoting Strickland, 466 U.S. at 690)).

       C.      Challenge to the Firearm Enhancement
       In his second ground for relief, Hernandez discusses the firearm enhancement
imposed at sentencing but is not clear as to why he believes his counsel was ineffective.
He alleges he “did not know of the weapon in the house” and states that he should not have
been given the firearm enhancement. Sipple did file an objection with the Court regarding
the firearm enhancement, and the Court overruled it at sentencing. Hernandez testified he
knew Sipple filed that objection but was just disappointed in the outcome.

       To the extent Hernandez believes his counsel was ineffective for losing that
objection, he has failed to show how Sipple’s performance was either deficient or
prejudicial. Strickland, 466 U.S. 687-88 (explaining that deficiency requires the defendant
to show counsel “made errors so serious that counsel was not functioning as the ‘counsel’
guaranteed the defendant by the Sixth Amendment”). The Court also stated at sentencing
that even if it was incorrect in applying the firearms enhancement, it would have imposed
the same 135-month sentence based on the PSR and the 18 U.S.C. § 3553(a) sentencing
factors.    Hernandez cannot show prejudice because the result would not have been
different. Id. at 691. Hernandez also states his “Attorney wouldn’t file appeal on issue,”
which the Court addresses together with his third and more general claim that his attorney
“would not file appeal on any matters [he] requested.”



       D.      Failure to File an Appeal

                                             4
  8:18-cr-00021-RFR-MDN Doc # 96 Filed: 08/23/21 Page 5 of 7 - Page ID # 245




       As stated in his § 2255 motion and expressed during the evidentiary hearing,
Hernandez claims he instructed Sipple to file an appeal immediately after sentencing.
“[A]n attorney’s failure to file a notice of appeal after being instructed to do so by his client
constitutes ineffective assistance entitling petitioner to section 2255 relief, no inquiry into
prejudice or likely success on appeal being necessary.” Nupdal v. United States, 666 F.3d
1074, 1076 (8th Cir. 2012). However, a “bare assertion by the [movant] that [he] made a
request is not by itself sufficient to support a grant of relief, if evidence that the fact-finder
finds to be more credible indicates the contrary proposition.” Green v. United States, 323
F.3d 1100, 1103 (8th Cir. 2003) (quoting Barger v. United States, 204 F.3d 1180, 1182
(8th Cir. 2000)).

       At the evidentiary hearing, Hernandez testified he was disappointed in his 135-
month sentence, so he turned to Sipple at the conclusion of his sentencing hearing and
stated he wanted to appeal. Hernandez recollects Sipple expressed there was nothing to
appeal and walked away. Reflecting on that brief, two-sentence interaction, Hernandez
voiced that he understood Sipple’s alleged statement to mean that Hernandez did not have
a right to appeal, and any appeal would be useless. Hernandez did not reach out to Sipple
until approximately two or three months after sentencing, well after the time to appeal had
passed.

       In contrast, Sipple testified that as soon as the sentencing hearing concluded,
Hernandez stood up and the U.S. Marshalls walked him out. He stated this happened very
quickly. Sipple did not believe Hernandez asked him to appeal and he affirmed they did
not have any type of meaningful discussion in the courtroom. Sipple did acknowledge he
was not positive if Hernandez said anything to him at that time, noting that Hernandez
often spoke quietly and could be difficult to understand.

       Sipple explained that when he is asked to file an appeal, his usual course of practice
is to confer with his client in the holding area after sentencing, discuss their options, tell
them to think it over, and instruct them to call him the next day. Sipple testified he did not

                                                5
  8:18-cr-00021-RFR-MDN Doc # 96 Filed: 08/23/21 Page 6 of 7 - Page ID # 246




do any of these things after Hernandez’s sentencing but would have if Hernandez
communicated a desire to appeal. Sipple clearly understood his duty to file an appeal for
a criminal defendant if asked. In addition, Sipple testified he sent Hernandez a closing
letter on October 9, 2019, just five days after sentencing. That letter did not contain
anything about an appeal, which Sipple states would have been included if he thought
Hernandez had requested one. The letter instructed Hernandez to contact Sipple if he had
any other questions, and Hernandez did not respond to that letter. See, e.g., Walking Eagle
v. United States, 742 F.3d 1079, 1082 (8th Cir. 2014) (noting the fact that a prisoner did
not discuss or request an appeal in any letters to his counsel, but later claimed he asked for
an appeal, cut against his credibility).

       After reviewing the testimony, the Court finds Hernandez did not “show that he
manifestly ‘instructed his counsel to file an appeal.’” Id. (quoting Barger, 204 F.3d at
1182). Hernandez simply made a “bare assertion” that he made such a request, which “is
not by itself sufficient to support a grant of relief.” Barger, 204 F.3d at 1182. The Court
found Sipple’s testimony at the evidentiary hearing to be credible and concludes Hernandez
did not ask him to file a direct appeal.

       E.     Certificate of Appealability
       The Court will not issue Hernandez a certificate of appealability. The Court may
issue a certificate of appealability “only if the applicant has made a substantial showing of
the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This requires the applicant to
“demonstrate[] that jurists of reason could disagree with the district court’s resolution of
his constitutional claims or that jurists could conclude the issues presented are adequate to
deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 335-36
(2003). He has not made such a showing. Accordingly,




       IT IS ORDERED:

                                              6
8:18-cr-00021-RFR-MDN Doc # 96 Filed: 08/23/21 Page 7 of 7 - Page ID # 247




   1.    Defendant Gerardo Hernandez’s Motion to Vacate, Set Aside or Correct a
         Sentence pursuant to 28 U.S.C. § 2255 (Filing No. 79) is denied.
   2.    No certificate of appealability will issue.
   3.    A separate judgment will be entered.
   4.    The Clerk of the Court is directed to mail a copy of this Memorandum and
         Order and the Judgment to Gerardo Hernandez at his address of record.


   Dated this 23rd day of August 2021.

                                             BY THE COURT:



                                             Robert F. Rossiter, Jr.
                                             Chief United States District Judge




                                         7
